OPINION — AG — ** PAVING ASSESSMENT — STATE AGENCY — LIABILITY ** IN YOUR LETTER STATING THAT A CITY IN WHICH A STATE OWNED ARMORY IS LOCATED CONTEMPLATES PAVING ONE OF THE STREETS WHICH BOUNDS THE ARMORY PROPERTY, AND REQUESTING AN OPINION AS TO WHETHER OR NOT A PAVING ASSESSMENT AGAINST SUCH PROPERTY COULD LEGALLY BE PAID FROM FUNDS APPROPRIATED FROM THE 1949 LEGISLATURE FOR OPERATING EXPENSES OF THE ADJUTANT GENERAL DEPARTMENT ? — AFFIRMATIVE (STATE AGENCY, STATE PROPERTY, MUNICIPALITY STATE OWNED PROPERTY, STATE LAND, MUNICIPAL TAX) CITE: 44 O.S. 231.2 [44-231.2], 74 O.S. 285 [74-285] (JAMES C. HARKIN)